COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Gary Wayne Wilson v. The State of Texas

Appellate case number:    01-12-01125-CR

Trial court case number: 1068173

Trial court:              209th District Court of Harris County

        The State has filed a motion to seal Appellant’s brief. The underlying offense concerns
the alleged sexual assault of a child. The State has asserted in its motion that “one of the
[alleged] victims in this case was contacted by a local reporter to discuss the recent reversal of
this case.” The State points out that, while the State’s brief and this Court’s opinion do not
identify by name the minor witnesses from the trial, the Appellant’s brief does identify them by
name. Accordingly, the State asks us to seal Appellant’s brief to prevent further identification of
the minor witnesses.
       Appellant’s brief was filed on May 10, 2013. Effective January 1, 2014, the Texas Rules
of Appellate Procedure require the redaction of “the name of any person who was a minor at the
time the offense was committed” from all filings with an appellate court. See TEX. R. APP. P.
9.10. Because Appellant’s brief was filed before the effective date of this rule, because the
opinion has already issued, and because of the emergency nature of this matter, this Court will
take immediate action itself to correct the disclosure of the minors’ names.
       Accordingly, this Court directs the Clerk of this Court to place under seal the original
Appellant’s brief, to create a redacted version of Appellant’s brief, and to make the redacted
version of the brief the only version available to the public.
      All future filings must be in compliance with rule 9.10 of the Texas Rules of Appellate
Procedure.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: November 25, 2014